Citation Nr: 0610099
Decision Date: 04/06/06	Archive Date: 06/16/06

DOCKET NO. 02-11 413                        DATE APR 06 2006



On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan

THE ISSUES

1. Entitlement to service connection for low back pain, status post laminectomy, secondary to a service-connected left ankle disorder.

2. Entitlement to an increased rating for chronic left ankle arthralgias, secondary to multiple recurrent sprain injuries resulting in small avulsion fracture, currently evaluated as 10 percent disabling.

REPRESENTATION

Appellant represented by.: Veterans of Foreign Wars of the United States

WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. Hancock, Counsel

INTRODUCTION

The veteran served on active duty from August 1994 to August 1995.

These matters initially came before the Board of Veterans' Appeals (Board) on appeal from an April 2002 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

A hearing was held in August 2004, before the undersigned Acting Veterans Law Judge sitting at the RO.

The Board remanded the claims to the RO in December 2004 so that additional development of the evidence could be accomplished.

The issue of entitlement to service connection for low back pain, status post laminectomy, secondary to a service-connected left ankle disorder is addressed in
the REMAND portion of the decision below and is REMANDED to the RO via the
Appeals Management Center (AMC), in Washington, DC.

FINDINGS OF FACT

1. All notification and development action needed to fairly adjudicate the claim on appeal has been accomplished.

- 2 



2. Examination reveals left ankle dorsiflexion to 15 degrees and plantar flexion to 25 degrees, with eversion to 5 degrees, requiring an essentially permanent support brace (medically issued by VA), with objective evidence of lateral instability, painful motion, and evidence of additional limitation of function due to pain, fatigue, weakness, and lack of endurance of repetitive use.

CONCLUSION OF LAW

The criteria for a 20 percent disability rating for chronic left ankle arthralgias, secondary to multiple recurrent sprain injuries resulting in small avulsion fracture, have been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.14.7, 4.14, 4.21, 4.40, 4.45, 4.71a, Diagnostic Code 5271 (2005).

REASONS AND BAS.ES FOR FINDINGS AND CONCLUSION

Review of the claims folder reveals compliance with the duty to notify. That is, by letter dated in March and July 2005, as well as information provided in the November 2005 supplemental statement of the case, the RO advised the veteran of the evidence needed to substantiate his claim for an increased rating for his left ankle disorder, and explained what evidence was obligated to obtain or to assist the veteran in obtaining and what information or evidence the veteran was responsible to provide. Thus, the Board finds that the RO has provided all required notice. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(l). See Quartuccio v.Principi, 16 Vet. App. 183 (2Q02).

The Board is aware of the recent decision in Dingess v. Nicholson, No. 01-1917 (U.S. Vet. App. March 3, 2006) (Hartman, No. 02-1506) regarding notice requirements. Based on a review of this decision, the Board finds no basis to remand this case to the RO for additional development. Simply stated; based on the notice already provided to the veteran cited above, a further amended notice to the veteran would delay the Board's grant of a 20 percent rating, the maximum allowable under 38 C.F.R. § 4.71a, Diagnostic Code 5271, for limitation of motion

- 3 



of the ankle. Moreover, neither the veteran nor his representative has made any showing or allegation that the content of the notice resulted in any prejudice to the veteran. See Mayfield v. Nicholson, 19 Vet. App. 103 (2005) (the appellant bears the initial burden of demonstrating VA's error in the adjudication of a claim and how that error was prejudicial).

With respect to the duty to assist, the RO has secured the veteran's V A treatment records and relevant medical examination. The veteran has not identified or authorized the release of any private medical evidence. As there is no indication or allegation that additional pertinent evidence remains outstanding, the Board is satisfied that the duty to assist has been met. 38 U.S.C.A. § 5103A.

II. Analysis

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity. Individual disabilities are assigned separate diagnostic codes. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2005). If a veteran has an unlisted disability, it will be rated under a disease or injury closely related by functions affected, symptomatology, and anatomical location. 38 C.F.R. § 4.20.

Where an increase in an existing disability rating based on established entitlement to compensation is at issue, the present level of disability is the primary concern. Francisco v. Brown, 7 Vet. App. 55, 58 (1994). If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the veteran's favor. 38 C.F.R. § 4,3.

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases. 38 C.F.R. § 4.21. Therefore, the Board has considered the potential application of various other provisions of the regulations

- 4



governing VA benefits, whether or not they were raised by the veteran, as well as the entire history of the veteran's disability in reaching its decision. Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

The disability characterized as residuals of a left ankle disorder is currently rated as 10 percent disabling to Diagnostic Code 5271, limited motion of the ankle.
38 C.F.R. § 4.71a.

The Board notes that there are other diagnostic codes for the evaluation of ankle disability. However, there is no evidence of ankylosis of the ankle, ankylosis of the subastragalar or tarsal joint, malunion of the os calcis or astragalus, or astragalectomy to warrant application of Codes 5270, 5272, 5273, or 5274, respectively. Therefore, the Board will evaluate the disability under Diagnostic Code 5271. See Butts v. Brown, 5 Vet. App. 532 (1993) (choice of diagnostic code should be upheld if supported by explanation and evidence).

Under Diagnostic Code 5271, a maximum evaluation of 20 percent is assigned when there is marked limitation of ankle motion. See 38 C.F.R. § 4.71, Plate II (normal range of motion for the ankle is 0 to 20 degrees dorsiflexion and 0 to 45 degrees plantar flexion).

When an evaluation of a disability is based on limitation of motion, the Board must also consider, in conjunction with the otherwise applicable diagnostic code, any additional functional loss the veteran may have sustained by virtue of other factors as described in 38 C.F.R. §§ 4.40 and 4.45. DeLuca v. Brown, 8 Vet. App. 202,206 (1995). Such factors include more or less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, and deformity or atrophy of disuse. A finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the claimant. 38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

Considering the range of motion findings in conjunction with functional loss, the Board finds that the evidence supports a 20 percent evaluation for the left ankle disability. 38 C.F.R. § 4.3. TheApril2002 VA orthopedic examination shows

- 5 



extension to 15 degrees and plantar flexion to 25 degrees. In addition, the examiner indicated that there was objective evidence of painful motion with eversion to 5 degrees. It appears from the examiner's findings that the veteran's function was additionally limited by pain, fatigue, weakness, and lack of endurance of repetitive use.

VA outpatient records dated through 2004 cumulatively show frequent complaints and treatment for the veteran's left ankle disorder without objective evidence of improvement since the April 2002 VA examination report findings. These outpatient records document that VA has issued the veteran several support braces for the left ankle during this time because the braces either did not work or they broke due to overuse. The left ankle has been repeatedly described with chronic instability.

According to an October 2004 VA treatment record, the veteran had requested a new brace for his left ankle. The air cast that he had been using did not last very long. The V A examiner noted that the left ankle was tender at the anterolateral aspect. It was also tender along the course of the posterior tibial tendon with increased inversion of the subtalar joint (STJ) of the left foot. The assessment was lateral ankle instability. The examiner noted that a lace up ankle brace with medial and lateral stays was ordered. The examiner also informed the veteran of surgical options if the left ankle pain did not improve with bracing.

The Board finds that the veteran's August 2004 testimony before the undersigned credible in support of his claim for an increased rating. His testimony regarding the daily impairment caused by his left ankle disorder is consistent with the medical evidence of record.

Therefore, the Board concludes that the overall disability picture more closely approximates the criteria for the maximum 20 percent rating under Code 5271. 38 C.F.R. § 4.7.

Accordingly, the Board finds that the evidence supports a 20 percent evaluation for the left ankle disability. 38 C.F.R. § 4.3.

- 6 



ORDER

Subject to the law and regulations governing the payment of monetary benefits, a 20 percent disability rating for chronic left ankle arthralgias, secondary to multiple recurrent sprain injuries resulting in small avulsion fracture, is granted.

REMAND

The Board finds that a remand is necessary for further development before addressing this issue on appeal. The veteran essentially maintains that his nonservice-connected low back disorder was either caused or aggravated by his service-connected left ankle disorder. See 38 C.F.R. § 3.310 (2005).

The Board remanded this issue in December 2004 to obtain relevant VA and non-VA medical evidence. After reviewing the VA treatment records that were obtained subsequent to the December 2004 remand, the Board finds that a VA examination is necessary to determine whether the veteran's nonservice-connected low back disorder was either caused or aggravated by. his service-connected left ankle disorder. These medical records show complaints of left ankle and low back pain with ambulation, but there is no medical opinion specifically addressing this medical question.

The Board observes that a VA examiner, in April 2002, opined that "it is not likely that the veteran's current back manifestation is directly the result of his favoring his left leg due to chronic pain." This medical opinion, however, leaves unresolved the medical questions of whether or not the low back disability for which the veteran seeks secondary service connection was indeed caused by, or increased in severity due to, his. service-connected left ankle disability. The United States Court of Veterans Appeals (Court) has held that, when aggravation of a nonservice-connected condition is proximately due to or the result of a service-connected condition, the veteran shall be compensated for the degree of disability over and

- 7 



above the degree of disability existing prior to the aggravation. Allen v. Brown, 7 Vet. App. 439 (1995).

The Board had requested in the December 2004 REMAND that, after obtaining the additional medical evidence, the RO should determine whether an examination was necessary. The Board further requested the RO to explain its position if it determined not to schedule an examination in the REASONS AND BASES section. It does not appear, however, that the RO has provided an explanation for its decision not to schedule a VA examination regarding this issue. Regrettably, an additional remand is necessary prior to addressing this issue on appeal.

The Board also observes that while this appeal has been pending, on March 3, 2006, the Court issued a decision in the consolidated appeal of Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which held that the VCAA notice requirements of38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award. In the present appeal, the appellant was not provided with notice of what type of information and evidence was needed to establish service connection, a higher initial disability rating, or effective date for the disabilities on appeal. As these questions are involved in the present appeal, this case must be remanded for proper notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).

Accordingly, this case is REMANDED for the following development and consideration:

1. The RO must send the appellant a corrective VCAA notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3 .159(b), that includes an explanation as to the information or evidence needed to establish a disability rating and effective date for the two claims on appeal, as outlined by the Court in Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506 (U.S. Vet. App. March 3, 2006).

- 8 



2. The veteran should be requested to identify all VA and non-VA medical providers who have examined him or treated him for a low back disability since October 2004. The RO should take the appropriate steps to obtain identified records not already associated with the claims folder. The RO should also specifically obtain any medical record dated subsequent to October 2004 associated with treatment afforded the veteran at any VA Medical Center or other medical facility (i.e., outpatient treatment).

3. Thereafter, the RO should arrange for the veteran to undergo an examination by an orthopedist to determine the etiology of any diagnosed low back disorder, to
include low back pain and status post laminectomy residuals. The veteran's claims folder must be available to the examiner for review in conjunction with the examination.

The examiner should determine the likely etiology of any low back disorder the veteran may have, and specifically whether or not it is related to his service-connected left ankle disability. Any indicated tests or studies should be conducted. The examiner should specifically opine as to whether any current low back disorder is, at least as likely as not, caused or aggravated (increased in severity due to) by the veteran's service-connected left ankle disability. The examiner should specifically identify any pathology or symptoms that were caused by, or increased in severity due to, the service-connected left ankle disability. The examiner should comment on the April 2002 opinion

- 9 



already of record, and should explain the rationale for all opinions given.

4. After the development requested has been completed, the RO should review the examination report to ensure that they are in complete compliance with the directives of this REMAND. If the report is deficient in any manner, the RO must implement corrective procedures at once. See Stegall v. West, 11 Vet. App. 268 (1998).

5. After completing the above actions, the RO should readjudicate the veteran's claim of entitlement to service connection for low back pain, status post laminectomy,
secondary to the service-connected left ankle disorder, considering 38 C.F.R. § 3.310 and Allen, supra. If the claim remains denied, the RO should issue the veteran
and his representative a supplemental statement of the case and allow an appropriate period of time for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order. The Board intimates no opinion as to the outcome of this case. The appellant need take no action until so informed. The purpose of this REMAND is to ensure compliance with due process considerations.

The purpose of the examination requested in this remand is to obtain information or evidence (or both) which may be dispositive of the appeal. Therefore, the veteran is hereby placed on notice that pursuant to 38 C.F.R. § 3.655 (2005) failure to cooperate by attending the requested VA examination may result in an adverse determination. See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

- 10



These claims must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).

CHRISTOPHER J. GEARIN
Acting Veterans Law Judge, Board of Veterans' Appeals

- 11 




